Citation Nr: 1720274	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  16-35 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether a rating decision dated March 11, 1957, of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied entitlement to service connection for osteomyelitis of the left lower extremity should be revised or reversed on the basis of clear and unmistakable error (CUE). .  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2016 rating decision of the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO) that denied a claim for an earlier effective date for the grant of service connection for residuals of cellulitis and surgery on the left leg, also claimed as muscle weakness on the basis that CUE was committed in a March 1957 rating decision that denied the Veteran's claim for service connection for osteomyelitis.  The Veteran filed a timely notice of disagreement (NOD) in March 2016.  The RO issued a Statement of the Case (SOC) in April 2016 and the Veteran filed a VA Form 9 in June 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final decision issued in March 1957, the RO denied the Veteran's claim of entitlement to service connection for osteomyelitis of the left lower extremity.

2.  The March 1957 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSION OF LAW

Clear and unmistakable error has not been shown in the March 1957 rating decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  However, in Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  The Court in Livesay held that CUE claims are not conventional claims, but rather are requests for revisions of previous decisions.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the Veteran's CUE claim.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis 
 
The Veteran seeks an earlier effective date for his service-connected residuals of cellulitis and surgery of the left leg on the basis that the March 1957 rating decision was based on clear and unmistakable error (CUE).  

On January 3, 1957, the Veteran filed a claim for service connection for osteomyelitis.  In the Veteran's original claim dated December 26, 1956, under Nature of Diseases or Injuries for Which Claim Is Made, he listed: "Osteomyelitis 21 June 55, operated on."  He indicated that he could not "do any prolonged standing, walking, running, jumping, weakness in muscle."  In a March 1957 rating decision, the RO denied entitlement to service connection for osteomyelitis.  The Veteran was notified of this decision by way of a letter dated March 19, 1957.  Additional evidence pertinent to the issue was associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Specifically, additional private treatment records were received in October 1957 and in November 1957, the RO issued a letter indicating there had been no change in the previous disposition based on the new evidence.  No additional evidence was received and the Veteran did not submit a notice of disagreement within one year.  Thus the March 1957 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

A previous determination which is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed.  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105 (a).

CUE is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a three-part test to determine whether a prior decision was based on CUE: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error.  Fugo, 6 Vet. App. 40, 44.  Additionally, the failure to fulfill the duty to assist cannot be CUE.  38 C.F.R. § 20.1104 (2016); Baldwin v. West, 13 Vet. App. 1, 5 (1999).

The evidence of record at the time of the March 1957 rating decision included the Veteran's pre-service private treatment records, service treatment records, and post-service treatment records.  

The Veteran's entrance examination in October 1954 indicated that the Veteran had an old osteomyelitis of the lower left femur with a little muscle atrophy; he had good motions.  No other abnormalities were noted.  

The Veteran's service treatment records show that the Veteran was seen in June 1955, where he complained of a flare up of osteomyelitis in the distal third of his left femur.  The Veteran reported on June 21, 1955, that he had chronic recurring osteomyelitis of his left lower femur since the age of nine and that between the ages of nine and 14, he had surgery six times on that leg.  He stated that since entering service in November 1954, he had difficulty with the left leg.  X-ray testing revealed an old well-healed fracture through the mid shaft in excellent alignment and position (the Veteran has indicated that he did not fracture his leg and that the X-ray was incorrect).  He was admitted to the hospital for observation, but since admission it appeared that the area had localized.  The Veteran was continued on antibiotics and scheduled for surgery.   

On June 30, 1955, the Veteran went under general anesthesia of the entire left lower extremity.  There was a large area of erythema and discoloration about the old scar that was located on the distal lateral aspect of the femur.  The distal 14 centimeters of the old scar was excised in its entirety.  The tissue around the scar appeared to be edematous and inflamed.  The procedure was performed, which included drilling three holes into the lateral cortex of the femur at the site of the suspected infection.  A drain was inserted into the depths of the wound that was closed in layers using chronic interrupted sutures for muscles and fascia and interrupted wire mattress sutures for the skin.  In July 1955, the Veteran was described as doing very well following incision and drainage of an old osteo site.  The Veteran was continued on antibiotics.  The Veteran was treated and was placed on convalescent leave until September 1, 1955.  He returned to active duty status with an L-3 profile until September 8, 1955, when he was discharged.  The recommendation indicated that the Veteran had limitations against prolonged standing, running, jumping, drill, or calisthenics.  In a September 1955 note, it was indicated that the condition was in the line of duty and it was noted to be aggravated by service.  There was no line of duty service department finding however.  

On August 23, 27, and 30, 1956, the Veteran was seen for left leg pain.  X-ray testing of the left femur in August 1956 showed that there was sclerosis and some slight irregularity of the junction of the middle and distal thirds of the left femoral shaft.  It was attributed to an old healed fracture (which the Veteran reports did not happen).  The report indicated that there was no sign of active bony infection seen at that time; the examiner noted that there may have been some previously but the healing had occurred with minimal deformity.  Along the lateral cortex of the femur, there was some periosteal irregularity, which was believed to represent new bone laid down previously and not active infection.  In September 1956, the Veteran was seen for pain of the left lower femur and knee.  He reported that he was essentially asymptomatic even during basic training.  The Veteran reported that three weeks previously, he noticed increasing amounts of dull aching pains, particularly with prolonged standing and walking.  He had no swelling, redness, or infection.  The examination was essentially negative except for a large scar on the lateral aspect of the left lower femur.  

Upon separation in November 1956, the Veteran was noted as having a scar on the upper left leg.  Identifying body marks, scars, and tattoos were noted on his chest, chin, left wrist, and left arm.  No other abnormalities were noted.  

The Veteran was afforded a VA examination in February 1957.  The examiner noted the history of osteomyelitis of the left knee, which impacted the Veteran's ability to do any long standing or walking.  The examiner also noted that the last drainage had occurred in 1955.  The examiner noted a "long healed scar" that was "tender" and "adherent to deep tissues".  The doctor diagnosed the veteran with "residuals, osteomyelitis, l. femur."  These appear to be the residuals of his in service surgery.  

The March 1957 rating decision denied service connection because the RO determined that the evidence did not show that the disability was incurred in or aggravated by the Veteran's military service.  The rating sheet noted that the Veteran had a chronic recurring osteomyelitis of the left lower femur since the age of nine and that between the ages of nine and 14, he had surgery six times on that leg.  The report noted that the examination of the Veteran in December 1954 indicated that the left leg had old "osteo" (osteomyelitis) and muscle atrophy as well as shortening of the leg.  In June 1955, the Veteran was hospitalized and drainage of the femur was affected.  The rating sheet noted that a current VA examination revealed residuals of osteomyelitis and that his knee and hip function were normal.  There was atrophy and slight tenderness.  The rating sheet discussion indicated that in the absence of any injury in service, the RO found that the condition preexisted service in view of the chronic nature of the disability shown so soon after induction.  Further, the RO determined that the disability was no worse at the time of rating than was shown at the time of induction.  Thus, it was determined that the osteomyelitis was not service incurred or aggravated.  

The Veteran submitted a statement in support of his claim in June 2016.  In it, he asserted that he had not filed a claim earlier because he did not have access to his service medical records previously.  He also indicated that the February 1957 VA examination was flawed and incomplete.  He discussed how cursory he felt the examination had been; he believed that the incomplete examination led to an incorrect diagnosis because the examination did not cover all of the systems of the body affected by the disease.  He noted that the examiner only took "visual notice of the recurrence of osteo" and did not test anything else.  The Veteran noted that his 1957 claim included his complaints of weakness from long standing and walking and that none of those complaints were addressed.  The Veteran went on to state that his operation in service was significant and that he had trouble with residuals after it.  He reiterated that the examination was essentially cursory and did not include measurements or other diagnostic testing to fully assess the disability picture.  

With regard to the first element of the CUE test, the Board finds that the correct facts as they were known at the time were considered in the March 1957 rating decision.  In this regard, the evidence then of record included the Veteran's pre-service treatment records, service treatment records, and post-service treatment records as well as his statements.

Having established that the correct facts were considered by the RO, the other issue that must be addressed with regard to the first element of the test is whether the law at the time was correctly applied.  For the following reasons, the Board finds that it was.

At the time of the March 1957 rating decision, service connection was warranted based on the establishment of the incurrence of injury or disease or aggravation of a preexisting injury or disease resulting in disability coincidentally with the period of active military or naval service.  This could be accomplished by the presentation of affirmative facts showing the inception or aggravation of an injury or disease during active service or through the operation of statutory or regulatory presumptions.  Determinations as to service connection were made based on a review of the entire evidence of record, with due consideration extended to the defined and consistently applied policy to administer the law under a broad and liberal interpretation consistent with the facts shown in each case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arose regarding service-connection, such doubt would be resolved in favor of the veteran.  38 C.F.R. § 3.63 (1957).  

Additionally, for the purposes of service connection, every person employed in active service was taken to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to acceptance and enrollment and was not aggravated by such service.  Relative to notation at enlistment, only those defects, infirmities, and disorders recorded at the time of examination were to be considered as noted.  History of the preservice existence of defects, infirmities, or disorders recorded at the time of examination for acceptance and enrollment did not constitute annotation of such conditions but would be considered together with all other material evidence in determination as to the inception of such defects, infirmities, or disorders.  Veterans Administration Regulations (VAR) 1063 (B) (1957).  Further, "clear and unmistakable" was defined as obvious or manifest.  Accordingly, evidence that made it obvious or manifest that the injury or disease under consideration existed prior to acceptance and enrollment for service would satisfy the requirements of the statute.  The requirement of the law was that claims to which the above-cited presumptions apply be denied only on the basis of evidence which clearly and unmistakably demonstrated that the disease did not originate in service, or if increased in service, was not aggravated thereby.  VAR 1063 (D) (1957).  

Also in effect at the time of the March 1957 rating decision was Veterans Regulation Number 1(a), Part I, paragraph I(d), which stated that a preexisting injury or disease will be considered to have been aggravated by active military service as provided for therein where there is an increase in disability during active service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  This regulation predated the later codification of 38 U.S.C.A. § 1153, which indicates that aggravation is presumed where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

Finally, the Board notes that the Veteran has alleged that the VA examination conducted in 1957 was inadequate.  At the time of the March 1957 rating decision, the law in effect regarding VA examinations was defined in The Schedule for Rating Disabilities, 1945 Edition, Page 13, paragraph 3.  The definition included the following:

The importance of complete medical examination of injury cases at the time of first medical examination by the Veterans Administration cannot be overemphasized.  When possible, this should include complete neurological and psychiatric examination, and other special examinations indicated by the physical condition, in addition to the required general and orthopedic or surgical examinations.  When complete examinations are not conducted covering all systems of the body affected by disease or injury, it is impossible to visualize the nature and extent of the service-connected disability.  Incomplete examination is a common cause of incorrect diagnosis, especially in neurological and psychiatric fields, and frequently leaves the Administration in doubt as to the presence or absence or disabling conditions at the time of the examination.  

In this case, the Veteran's osteomyelitis was noted upon entry to service; therefore, the presumption of soundness does not apply.  With respect to aggravation, the Board finds that the RO's determination that the disability was no worse at the time of rating than was shown at the time of induction supported the RO's finding of no aggravation despite the Veteran's lay statements regarding his in-service symptoms during his military career.  In other words, the medical evidence of record at the time of the March 1957 rating decision does not "compel the conclusion" that the Veteran's osteomyelitis of the left lower extremity had worsened during service.  The Board notes that the Veteran had in-service symptoms related to his osteomyelitis and underwent surgery for that condition.  The RO specifically considered the medical records that showed the Veteran was treated for an osteomyelitis flare-up during service.  The Board recognizes that the Veteran asserts that the examination was inadequate for purposes of determining whether the condition was aggravated by service.  However, to the extent that the Veteran contends that the examination was inadequate, this potential error does not rise to the level of CUE.  Instead, the correct facts were known at the time of adjudication and, there is no "undebatable" error of the sort which, had the error not been made, the outcome would have changed.  The Board notes that it was within the RO's province to weigh the evidence of record at the time, and any disagreement with how that evidence was weighed is not a basis for a valid CUE claim.  See Fugo, 6 Vet. App. at 44; Russell, 3 Vet. App. at 313-14.

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the March 1957 rating decision and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board also finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  The Court has made clear that in order for an error to manifestly change the outcome of a claim, the law and evidence must show "undebatably" that service connection would have been awarded but for the error.  See Joyce v. Nicholson, 19 Vet. App. 36, 46 (2005) (holding that in order for a "CUE claim to succeed," it must be shown that the "outcome would have been manifestly different, that is, that service connection by aggravation would undebatably have been awarded . . . had the RO not erred regarding the presumption of aggravation").

Consequently, the Board finds that the March 1957 rating decision did not contain clear and unmistakable error and, therefore, the Veteran's motion to reverse that decision on the basis of CUE is denied.


ORDER

CUE was not committed in the March 1957 rating decision that denied service connection for left femur osteomyelitis; entitlement to an earlier effective date of service connection for osteomyelitis of the left lower extremity on this basis is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


